Case 2:20-cv-00004-JRG Document 222 Filed 05/28/21 Page 1 of 5 PageID #: 5941




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


JOE ANDREW SALAZAR,                               §
                                                  §
                                                  §
                 Plaintiff,
                                                  §
                                                  §
v.                                                §   CIVIL ACTION NO. 2:20-CV-00004-JRG
                                                  §
AT&T MOBILITY LLC, SPRINT UNITED
                                                  §
MANAGEMENT COMPANY, T-MOBILE                      §
USA INC, CELLCO PARTNERSHIP, INC.                 §
D/B/A VERIZON WIRELESS, INC.,                     §
                                                  §
                 Defendants.                      §

                                             ORDER
          Before the Court is Plaintiff Joe Andrew Salazar’s Motion for Partial Summary Judgment

That 35 U.S.C. § 287 is Not Applicable in This Case (“Salazar’s Marking MSJ”) filed by Plaintiff

Joe Andrew Salazar (“Salazar”). (Dkt. No. 144). In Salazar’s Marking MSJ, Salazar seeks

summary judgment regarding the application of 35 U.S.C. § 287, commonly known as the patent

marking statute. After careful consideration of the briefing (Dkt. Nos. 144, 154, 166, 174), the

Court concludes that Salazar’s Marking MSJ should be GRANTED.

     I.      INTRODUCTION
          Plaintiff Joe Andrew Salazar sued Defendants AT&T Mobility LLC, Sprint United

Management Company, T-Mobile USA Inc., Cellco Partnership, Inc. D/B/A Verizon Wireless,

Inc. (collectively, “Defendants”) for infringing U.S. Patent No. 5,802,467 (the “’467 Patent”)

by selling certain cell phones manufactured by HTC. (Dkt. No. 1). In response, Defendants filed

a Motion to Dismiss under Rule 12(b)(6) (Dkt. No. 27) but have not yet filed an answer. HTC

Corp. (the manufacturer of the accused products) and HTC America, Inc. (the importer and
Case 2:20-cv-00004-JRG Document 222 Filed 05/28/21 Page 2 of 5 PageID #: 5942




distributor of the accused products) (collectively, “Intervenors”) have since intervened in the case.

(Dkt. Nos. 67, 70). Salazar previously sued HTC Corp. in 2016, alleging infringement of the ’467

Patent by the same accused products. See Salazar v. HTC, Corp., 2:16-cv-01096-JRG (“Salazar

I”).

             In Salazar I, Salazar alleged that Innovative Intelcom Industries (“I3”), a company Salazar

co-founded, sold three products that embodied the inventions disclosed and claimed in the ’467

Patent: the Model Hughes Remote Phone, the 650D My One Remote, and the My1Remote

(collectively, “the I3 Products”). (Salazar I, Dkt. No. 17 at ¶ 11; Dkt. No. 44 at ¶ 13). Salazar also

alleged that he marked these products with the patent number of the ’467 Patent. (Id.). In the

present action, Salazar testified that the I3 Products did not practice the asserted claims of the ’467

Patent, and Salazar has not asserted that any practicing products were ever sold. (Dkt. No. 144 at

8).

             Salazar moves for summary judgment that § 287 is not applicable in this case and argues

that Defendants have failed to satisfy their burden under Arctic Cat Inc. v. Bombardier

Recreational Prods. Inc., 876 F.3d 1350, 1368 (Fed. Cir. 2017) to identify specific alleged

unmarked products. Defendants dispute that they had an affirmative burden under Arctic Cat, in

view of Salazar’s contentions with respect to marking in Salazar I. The parties also dispute whether

the I3 Products practice the claims of the ’467 Patent.

       II.      LEGAL AUTHORITY
             Summary judgment is warranted when “there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986). “By its very terms, this standard provides that the mere

existence of some alleged factual dispute between the parties will not defeat an otherwise properly

supported motion for summary judgment; the requirement is that there be no genuine issue of

                                                     2
Case 2:20-cv-00004-JRG Document 222 Filed 05/28/21 Page 3 of 5 PageID #: 5943




material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986). A dispute is genuine

only “if the evidence is such that a reasonable jury could return a verdict for the non-moving

party.” Id. at 248.

           “[A]n alleged infringer who challenges the patentee’s compliance with § 287 bears an

initial burden of production to articulate the products it believes are unmarked ‘patented articles’

subject to § 287.” Arctic Cat, 876 F.3d at 1368. This is a “low bar”; the alleged infringer “need

only put the patentee on notice that he or his authorized licensees sold specific unmarked products

which the alleged infringer believes practice the patent.” Id. After the alleged infringer meets this

burden, “the patentee bears the burden to prove the products identified do not practice the patented

invention.” Id. Compliance with § 287(a)’s marking requirements is a question of fact. Funai

Elec. Co. v. Daewoo Elecs. Corp., 616 F.3d 1357, 1373 (Fed. Cir. 2010).

    III.      ANALYSIS
           Salazar argues that Defendants have failed to satisfy their burden of production under

Arctic Cat “to articulate the products they believe are marked patented articles subject to § 287.”

(Dkt. No. 144 at 6). Salazar asserts that Defendants’ sole reference to a marking obligation during

this litigation was in their initial disclosures, where they contended that “Plaintiff’s claim for

damages is statutorily limited by 35 U.S.C. §§ 286 and/or 287” and disclosed that individuals

formerly at I3 had information relevant to “efforts (if any) to comply with Section 287.’” (Dkt.

No. 144 at 4). Salazar also points out that the Intervenors never identified any alleged unmarked

products—or even raised the marking issue at all—in their Complaint In Intervention (Dkt. No.

70). (Id. at 7 n.2).

           Additionally, Salazar argues that the I3 Products are not “patented articles” within the

meaning of § 287 and thus do not trigger the marking requirement. Salazar notes that the I3

Products consisted of a charging base and a separate handset, and contends that the ’467 Patent

                                                  3
Case 2:20-cv-00004-JRG Document 222 Filed 05/28/21 Page 4 of 5 PageID #: 5944




number was mistakenly affixed to the charging base, not the handset. According to the testimony

of Salazar, Salazar’s co-inventor (Luis Molero-Castro), and Salazar’s expert (Dr. Oded

Gottesman), none of the I3 Products included an “infra-red frequency transceiver” as required by

the claims. (Dkt. No. 144 at 4–5).

          Defendants respond that based on the facts disclosed in Salazar I, “Defendants were under

no obligation to identify any I3 Products because Salazar marked the charging base of all of them

with the ’467 Patent.” (Dkt. No. 154 at 16). Defendants point out that in Salazar I, Salazar asserted

repeatedly that the I3 Products practiced the claims of the ’467 Patent and were properly marked

with the ’467 Patent number. (Salazar I, Dkt. No. 17 at ¶ 11; Dkt. No. 44 at ¶ 13). Defendants rely

on the Court’s decision in Salazar I, holding that an alleged infringer is not required “to simply

parrot back an identification of the products the patentee claims are properly marked.” Salazar v.

HTC Corp., No. 2:16-CV-01096-JRG-RSP, 2018 WL 2041732, at *3 (E.D. Tex. May 1, 2018).

Alternatively, Defendants argue that they satisfied the Arctic Cat burden of production with their

initial disclosures where they alleged that Salazar’s damages are limited by § 287. (Dkt. No. 154

at 17).

          The Court is persuaded that Defendants have failed to satisfy their burden of production

under Arctic Cat. Despite Salazar’s statements to the contrary in Salazar I, Salazar has maintained

throughout this litigation that I3 never sold products that practiced the claims of the ’467 Patent,

and thus never failed to mark “patented articles” under § 287. It is undisputed that the only time

Defendants referenced marking during this litigation was in their initial disclosures, where they

stated that “Plaintiff’s claim for damages is statutorily limited by 35 U.S.C. §§ 286 and/or 287.”

(Dkt. No. 154 at 17; Dkt. No. 166 at 5). Likewise, Intervenors HTC Corp. and HTC America, Inc.

failed to identify any alleged unmarked products—or even mention compliance with § 287—in



                                                  4
Case 2:20-cv-00004-JRG Document 222 Filed 05/28/21 Page 5 of 5 PageID #: 5945




their Complaint In Intervention. (Dkt. No. 70). Therefore, neither Defendants nor Intervenors have

communicated to Salazar—in a pleading, response, letter, or otherwise—an identification of the

specific products which are alleged to be unmarked.

         The Court’s decision in Salazar I is distinguishable because there, Salazar had asserted that

the I3 Products practiced the claims of the ’467 Patent and were properly marked. Salazar has

made no such assertion in this litigation. Where, as in Salazar I, the patentee contends that

commercial products were sold that practiced the patent, and claims that those products were

properly marked, the alleged infringer is not required “to simply parrot back an identification of

the products the patentee claims are properly marked.” HTC Corp., 2018 WL 2041732, at *3.

However, where, as here, an alleged infringer asserts that a marking obligation exists, but the

patentee denies such an obligation, Arctic Cat requires the defendant to “articulate the products it

believes are unmarked ‘patented articles’ subject to § 287.” Arctic Cat, 876 F.3d at 1368. To hold

otherwise would undermine a primary purpose of Arctic Cat’s burden of production—limiting the

universe of products for which the patentee must establish marking compliance. Id. Defendants

have failed to clear even the “low bar” of Arctic Cat’s burden of production and have failed to “put

the patentee on notice that he or his authorized licensees sold specific unmarked products which

the alleged infringer believes practice the patent.” Id. Therefore, Salazar is entitled to summary

judgment that § 287 is inapplicable in this case.

   IV.      CONCLUSION
         For the foregoing reasons, Salazar’s Marking MSJ is hereby GRANTED.

      So Ordered this
      May 25, 2021




                                                    5
